MEMORANDUM OPINION
                                        No. 04-08-00764-CV

                                Frank and Guadalupe SEPULVEDA,
                                            Appellants

                                                  v.

                                         John VELENTZAS,
                                              Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-11134
                               Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed by November 12, 2008. No brief has been

filed. On November 20, 2008, we ordered that appellant show cause in writing within fifteen

days why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a). We received no response. The appeal is, therefore, dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM